Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed January 13, 2021.

Claims 1-12, 14, 21, 27, 32, 38, 39, 42, and 46 are currently pending and are under examination.
Benefit of priority is to September 17, 2015.

Withdrawal of Objections:
The objection to the disclosure is withdrawn.
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The rejection of Claims 3, 4, 11, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections:

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 6, 9, 11,  rejected under 35 U.S.C. 102a1 as being anticipated by Konermann et al. (IDS; June 18, 2015; WO 2015/089486).
Konermann et al. provides a voluminous 1000+ page disclosure. The Examiner will try her best to systematically point out the pertinent pages that teach Applicants claimed invention.
At page 688, Example 17, Konermann et al. teach insertion of transcriptional effector domains with flexible linkers at amino acid positions 553, 575, and 1153 ([007733]). Konermann et al. inserted VP64 or p65 activation domains alone or with GGGGS linkers at G533, F575, and K1133 (page 690, [00781]). See the table at [00782].

Regarding domain insertions at G533, at page 721, the insertion of VP64 is shown in the amino acid sequence provided for pSAMca054 dCas9(G533-vp64, 1XGS). Note that Konermann et al. do not provide the N-terminal Met yet Konermann et al. number their amino acid sequences traditionally. At the end of line 9 of the sequence is … VLYVTEG533 and the GGGGS linker at line 10 begins the VP64 insertion through the GGGGS at line 11 followed by 534MRKPAF….  
See also pSAMca055 dCas9(G533-vp64, 3XGS), pSAMca056 dCas9(G533-P65, 1XGS), and pSAMca057 dCas9(G533-P65, 3XGS) at pages 722-733.
Therefore, Konermann et al. teach a Cas9 fusion polypeptide comprising Cas9 polypeptide and a heterologous polypeptide inserted internally within the Cas9 polypeptide at the immediately adjacent and  N-terminal to G533 (Claims 1, 2, 6, 11, 13). The nucleic acid encoding this Cas9 fusion polypeptide is shown at page 718+ (Claim 27).

Regarding domain insertions at F575, at page 735, the insertion of VP64 is shown in the amino acid sequence provided for pSAMca058 dCas9(F575-vp64, 1XGS), wherein the VP64 insertion begins immediately N-terminal to F575 at line 10 of the sequence with the GGGGS through the GGGGS at line 11 followed by D576; therefore the VP65 sequence is inserted immediately adjacent and C-terminal of D576. 
See also pSAMca059 dCas9(F575-vp64, 3XGS), pSAMca060 dCas9(F575-P65,, 1XGS), and pSAMca061 dCas9(F575-P65, 3XGS) at pages 736-747.
Therefore, Konermann et al. teach a Cas9 fusion polypeptide comprising Cas9 polypeptide and a heterologous polypeptide inserted internally within the Cas9 polypeptide at the immediately adjacent and C-terminal of D576 (Claims 1, 2, 6, 11, 13). The nucleic acid encoding this Cas9 fusion polypeptide is shown at page 733+ (Claim 27).

Regarding domain insertions at K1153, at page 750, the insertion of VP64 is shown in the amino acid sequence provided for pSAMca062 dCas9(K1153-vp64, 1XGS), wherein the VP64 insertion begins immediately N-terminal to K1153 at line 20 of the sequence with the GGGGS through the GGGGS at line 21 followed by S1154. 
See also pSAMca063 dCas9(K1153-vp64, 3XGS), pSAMca064 dCas9(K1153-P65, 1XGS), and pSAMca065 dCas9(K1153-P65, 3XGS) at pages 751-762.
Claims 1, 2, 9). The nucleic acid encoding this Cas9 fusion polypeptide is shown at page 747+ (Claim 27).

At page 10, [0052], for example, Konermann et al. teach the expression of the Cas9 constructs in eukaryotic cells (Claims 21, 27).
At page 10, [0053], Konermann et al. teach to place the Cas9 polypeptides with guide RNA and targeted DNA  wherein the DNA is bound and the Cas9 protein cleaves the DNA (Claims 38, 39, 42). See also page 183 and 187 wherein for homologous recombination repair or gene delivery DNA templates are used (Claim 46).


Applicants urge that Konermann et al. do not teach that the Cas9 fusion protein disclosed therein confers an inducible conformational change that is now required in Claim 1, for example. In response, the VP64 and p65 binds to its ligand nucleic acid and therefore confers inducible conformational changes in accordance to paragraphs [00516] and [00517] of the specification, for example. Konermann et al. note this as discussed in the last paragraph in the rejection above. Therefore, this argument is not persuasive.  

1, 2, 6, 9-12, 14, 21, 27, 32, 38, 39, and 42 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davis et al. (Online April 6, 2015; Small-molecule triggered Cas9 protein with improved genome-editing specificity. Nat. Chem. Biol. 11(5): 316-318).
Davis et al. teach the insertion of 4-hydroxytamoxifen (4(HT)-responsive intein comprising estrogen receptor ligand binding domain (37R3-2; page 316, right col., line 4+ and Frig. 1a) into S. pyogenes Cas9 (page ‘319’ para. 1; therefore having SEQ ID NO: 5) at A127, S1154, and S1159 (page 316, right col., para. 1). The nucleic acid encoding Cas9 comprising 37R3-2 was expressed from plasmids in HEK293 cells (page ‘319’, paras 1 and 2). 
Therefore, Davis et al. teach Cas9 fusion polypeptide comprising Cas9 and a heterologous polypeptide inserted at immediately adjacent and N-terminal to position A127; immediately adjacent and C-terminal to position K1155, and immediately adjacent and C-terminal to V1160 (Claims 1, 6, 9, 10, 11), wherein the heterologous polypeptide comprises estrogen receptor ligand binding domain (Claim ). The nucleic acid encoding Cas9 comprising 37R3-2 was expressed from plasmids in HEK293 cells (page ‘319’, paras 1 and 2; Claims 21, 27, 32). 
At page 316, Davis et al. teach that Cas9 and gRNA target and cleave DNA. At page 317, left col., para. 2 demonstrate the expression of Cas9(S219) or Cas9(C574) and gRNA to target and cleave target nucleic acid. Therefore, while Davis et al. do not expressly demonstrate cleavage of nucleic acid with Cas9 having insertions of 37R3-2 at A127, S1154, and S1159 with gRNA, Davis et al. teach to do so (Claim 38, 39, 42).

.


Claim(s) 1, 2, 9, 11,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oakes et al. (IDS; 2014. Protein Engineering of Cas9 for enhanced function. Methods in Enzymology Vol. 546, Chapter 23, pages 491-511).

The Examiner has not been able to determine the month and day of this 2014 publication. If the date of publication is on or after September 17, 2014, this reference is not art against the claims under First Inventor To File exception 35 USC 102(b)(1). However, if the publication was filed prior to September 17, 2014 then the reference provides anticipatory art against the invention. 
Applicants are requested to provide the publication day, month, and year of this publication. The Examiner will provide this rejection to advance compact prosecution.


Therefore, Oakes et al. teach Cas9 fusion polypeptide comprising Cas9 and a heterologous polypeptide inserted at immediately adjacent and N-terminal to position K1188 and immediately adjacent and C-terminal to position E1189 (Claims 1, 2, 9, 11The nucleic acid encoding PDZ-1188-dCas9 was transformed into E. coli cells (page 503 at 2; Claims 21, 27, 32). 
Oakes et al. screened for PDZ-1188-dCas9 by expressing this fusion protein with gRNA and target nucleic acid encoding RFP (page 503 at 4; Claims 38, 39, 42).

Applicants urge that Oakes et al. do not teach that the PDZ-Cas9 fusion protein disclosed therein confers an induclble conformational change that is now required in Claim 1, for example. In response, PDZ domains are mentioned 60 times in the instant specification, and they are protein-protein interacting domains (specification at [00666]) and therefore will alter the conformation of the Cas9.Therefore, this argument is not persuasive.

Art of Record:
The ISA has cited WO 2015/103153 (IDS) for a teaching that insertion of heterologous polypeptides at amino acid 717 in Cas9 at [0117].  The insertion of a heterologous polypeptide into Cas9 does not appear to be found in this reference. 




The Examiner has sequence searched and word searched the claimed invention. She believes that she has found the most pertinent art against all claimed Cas9 fusion proteins. 

Claims 5, 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656